Jackson, Chief Justice.
This was an action brought by E. L. Barbour, administratrix, against Albany Lodge, No. 24, Free and Accepted Masons, and Albany Chapter, No. 15, Royal Arch Masons. Defendants demurred, on the ground, among others, that nobody was sued ; it was sustained, and plaintiff excepted. It was not alleged- that defendants were corporations, so as to.Be liable, as such, nor were the Masons alleged to be partners; so as to be sued as such, not a single partner or person being named.
1. .Some person must be sued, either natural or artificial. No person is sued in this complaint; therefore the demurrer- was good.'
2. No person being sued, no case was in court, and there ]was nothing to amend by.
Judgment affirmed.